JONES, P. J.
The defendant, Richard Lantz, was convicted in the district court of Woods county of the crime of burglary in the second degree, and sentenced to serve two years in the State Penitentiary.
The Attorney General has called our attention to the fact that no appeal bond was made, and that on November 26, 1947, the defendant was delivered to the State Penitentiary to begin the serving of his two year term; that thereafter said sentence was completely served, and by the allowance of time off for good behavior, the defendant was discharged and released by the warden of the State Penitentiary on February 19, 1949.
This court has held that where an appeal is lodged, but no appeal bond is made and the defendant is committed to the custody of the sheriff or warden of the peni*380tentiary to begin the service of a sentence, and the said judgment and sentence becomes satisfied, that the legal questions involved in the appeal are moot, and that the appeal should be dismissed. Tropp v. State, 17 Okla. Cr. 702, 186 P. 737; Carey v. State, 24 Okla. Cr. 273, 217 P. 895.
If counsel for defendant had lodged an early appeal and had called our attention to the fact that the accused had been unable to make an appeal bond, we would have advanced the case for an early decision and an opinion would have been rendered long before the defendant had completed serving his sentence.
For the reason that any legal question raised by the appeal is now moot, it is ordered that the appeal be and the same is hereby dismissed.
BRETT and POWELL, JJ., concur.